Davis, J. (dissenting):
The precise question here presented seems not to have been decided in this State. I deem it of great importance in view of the very complex marital relations existing due to the present chaotic state of the law in the different jurisdictions in this country.
The plaintiff, claiming to have been driven from her home iri. Rochester by her husband, one Kelsey, to whom she was married in this State, went to Pennsylvania where she obtained a judgment of divorce, though not upon the personal service of process. Subse*240quently she married James Bell, who went to Pennsylvania to have the ceremony performed. He knew that she had a husband living in this State, and that she had obtained the divorce while he was a resident here. Evidently, too, he knew that it would be a bigamous marriage if the ceremony was performed in New York. There is evidence that they intended to reside in Pennsylvania or elsewhere, but returned to this State because the plaintiff’s parents were residing in Rochester and wished her to return. The marriage thus contracted was valid in the State of Pennsylvania. (Van Voorhis v. Brintnall, 86 N. Y. 18; Thorp v. Thorp, 90 id. 602.)
To the credit of Bell be it said that he never questioned the validity of the marriage. They lived together in an apparently honorable relation, and the marriage was given full recognition by Bell and his family, not only in their social life, but by the solemn act of one of the defendants in making and by Bell in taking a deed to himself and plaintiff as husband and wife.
The former husband, Kelsey, remarried before Bell died. That might indicate that the original marriage was either invalid or had become dissolved for some reason. Bell continued to live with the plaintiff thereafter until he died.
Our courts are not required to give full faith and credit to judgments of the courts of other jurisdictions in matrimonial actions where personal service of process was not made on the defendant, a resident of this State (Haddock v. Haddock, 201 U. S. 562; Winston v. Winston, 165 N. Y. 553); but they will deal with such foreign judgments and give them the efficacy and effect they would deem rightful and salutary in view of the public policy of the State. Whether or not the operation of such decree in a given case will contravene the policy, or wrong or injure citizens of the State is exclusively for its courts to determine. (Hubbard v. Hubbard, 228 N. Y. 81.) No absolute and unyielding rule can well be adopted applicable to all cases. Therefore, we may say that a marriage contracted subsequent to such a divorce will, not be recognized as valid in this State as against the former husband or any innocent party. Kelsey was not required to recognize the validity of the divorce and the subsequent marriage of his wife. He could not thereby be deprived of any status or vested property rights. Had his wife died intestate, he would have been entitled to letters of administration and to share in her estate. (Matter of Caltabellotta, 183 App. Div. 753.) Likewise, the children "of the first marriage, had there been any, would be entitled to inherit the property of their mother in this State to the exclusion of any born of the subsequent marriage. (Olmsted v. Olmsted, 190 N. Y. 458; affd., 216 U. S. 386.) And if there had been a wife *241by prior marriage to Bell, the rights of the plaintiff being inferior, must yield. (Price v. Price, 124 N. Y. 589; DeFrance v. Johnson, 26 Fed. Rep. 891; 19 C. J. 463.)
But public policy does not necessarily require that as to the parties a marriage valid where contracted shall be deemed invalid because of migration from the original domicile, nor as to those in privity with them. The plaintiff may not impeach the judgment • of divorce and make claim against the property of Kelsey. (Matter of Swales, 60 App. Div. 599; affd., 172 N. Y. 651; Starbuck v. Starbuck, 173 id. 503; 19 C. J. 378.) At common law as against all but Kelsey, Bell would have become vested with a right to plaintiff’s property. (Cropsey v. McKinney, 30 Barb. 47.) Bell in the State of Pennsylvania owed plaintiff the obligation to provide for her and any children they had. As long as he recognized her as his wife I doubt if he could avoid, that obligation by taking up a residence with them here. (Johnstone v. Allen, 6 Abb. Pr. [N. S.] 306; 21 Cyc. 1233.) We can hardly say that by moving to this State plaintiff lost entirely the . legal status she had in Pennsylvania and that here Bell owed her no greater obligation than he did to a wanton who had attracted his passing fancy. Yet that is the effect of deciding that this marriage was at all times invalid when the parties came to this State.
If Bell contracted the marriage in good faith without knowledge of the facts, the marriage was voidable and he might have it annulled. (Civ. Prac. Act, § 1134.)  If there were children, as long as the marriage was voidable only, they would be legitimate (7 C. J. 940), and entitled to share in his estate (Van Voorhis v. Brintnall, supra; Moore v. Hegeman, 27 Hun, 68; affd., 92 N. Y. 521); and if Bell obtained annulment of the marriage contracted by him in good faith, they would be deemed his legitimate children. (Civ. Prac. Act, § 1135, subd. 6.)  Such is the policy of our law to protect the innocent and prevent wrong and injustice.
While the remedies in all matrimonial cases in this State since the adoption of the Constitution have been regulated by statute, which conferred powers on the courts, and the remedies given have been in a general way only those provided by statute, the courts have at times applied equitable principles in dealing with the parties and the situation. (Wightman v. Wightman, 4 Johns. *242Ch. 343; Ferlat v. Gojon, Hopk. Ch. 478; Griffin v. Griffin, 47 N. Y. 134.) Suppose that Bell in his lifetime had sought to annul the marriage on the ground that the plaintiff had another husband living at the time it was contracted, and a defense was interposed; let us assume further that it developed on the trial he had known all the facts concerning the divorce and its invalidity when he contracted the marriage, but lived with her, introducing her as his wife and taking property in their joint names as husband and wife, continuing such a relation after he had known her husband was remarried — under such circumstances he would not be granted relief in an action to annul the marriage. (Taylor v. Taylor, 63 App. Div. 231; 169 N. Y. 601; Berry v. Berry, 130 App. Div. 53; Stokes v. Stokes, 128 id. 838; revd., on other grounds, 198 N. Y. 301; Hall v. Hall, 139 App. Div. 120; Kaufman v. Kaufman, 177 id. 162.)
Under the ride laid down in the authorities just cited Bell would have been equitably estopped from raising the question of the invalidity of his tiiarriage. By the same rule he would not have been heard in an action brought by him to set aside the deed to his wife as a tenant by the entirety. Had he attempted to convey any of the lands he owned, it is doubtful if any lawyer would have passed title unless his wife joined in the deed. If he was estopped from questioning the title of the plaintiff, then his heirs and personal representatives are likewise estopped (Bank of Utica v. Mersereau, 3 Barb. Ch. 528; Tefft v. Munson, 57 N. Y. 97; Jacobs v. Fowler, 135 App. Div. 713), for they can take no better title than he can give. Their right to his property depends upon the statutes. They take it in subordination to such legal and equitable claims as exist against it. (Hauselt v. Patterson, 124 N. Y. 349; Lyons National Bank v. Shuler, 115 App. Div. 859; 18 C. J. 940, 947.) If plaintiff had lived with Bell and helped accumulate the property, it would be inequitable and unjust to deprive her of a share therein.
For the reasons stated I think that public policy demands that the marriage be regarded valid as to Bell and those claiming under him. It follows that the woman with whom he contracted a marriage, valid where the contract was entered into, is entitled to dower in his real estate and to hold as owner the property deeded to herself and husband as tenants by the entirety. I favor reversal of the judgment.
Judgment modified as regards the conveyance to James Bell and the plaintiff and fourth finding of fact reversed and new finding made in lieu thereof, as indicated in the opinion of Sears, J., and as so modified the judgment is affirmed, without costs of this appeal to either party.